Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Steven Chang on February 4, 2022.

The application has been amended as follows: 

Please amend Claims 1, 2, and 5, and cancel Claims 3 and 6 from the claim set of January 25, 2022 as shown below:


1. (Currently Amended) A variable-flow-rate valve mechanism comprising:

an attachment member provided with an attachment hole;

a valve including a valve body and a valve shaft provided with the valve body, the valve shaft swingably provided in the attachment hole; and

a clasp provided at a tip of the valve shaft, wherein

a clearance between an inner peripheral surface of the attachment hole of the attachment member and an outer peripheral surface of the valve shaft is set to be smaller than a value obtained by subtracting a depth dimension of the attachment hole of the attachment member from an interval dimension between a top surface of the valve body and a back surface of the clasp, and 

in an inclined state where the outer peripheral surface of the valve shaft comes into contact with a front-side periphery and a back-side periphery of the attachment hole of the attachment member, and where the top surface of the valve body comes into contact with a back surface of the attachment member, the clasp is free of contact with a surface of the attachment member, the top surface of the valve body including an inclined portion.


2. (Currently Amended) A variable-flow-rate valve mechanism comprising:

an attachment member provided with an attachment hole;

a valve swingably provided to the attachment member, the valve including a valve body and a valve shaft provided with the valve body, the valve shaft swingably provided in the attachment hole; and

a clasp for the valve, attached to the valve on a position across the attachment member from the valve body, wherein

[[even]] when a top surface of the valve body is in contact with the attachment member with most inclination within an allowable inclination range of the valve with respect to the attachment member and an outer peripheral surface of the valve shaft comes into contact with a front-side periphery and a back-side periphery of the attachment hole of the attachment member, the clasp is free of contact with a surface of the attachment member, the top surface of the valve body including an inclined portion.


3. (Cancelled)








the attachment hole is formed in a width across flat shape, and

the valve shaft includes a fitting portion having a complementary cross section formed in a width across flat shape fitted in the attachment hole.


6. (Cancelled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest, in an inclined state where the outer peripheral surface of the valve shaft comes into contact with a front-side periphery and a back-side periphery of the attachment hole of the attachment 

The closest reference of record is Koichiro (Figure 1), who appears to teach a valve shaft contacting a front-side and back-side periphery of an attachment hole, with a clasp on the valve shaft being free of contact with a surface of the attachment member. It is noted that Figured 1 of Koichiro is not described as being to-scale. Nevertheless, it could reasonably suggest the recited contact and no-contact points based on its depicted arrangement and a reading of the specification. However, Koichiro does not teach the top surface of the valve body including an inclined portion, instead teaching a flat portion with a right-angle contacting the back surface of the attachment member. While numerous other references teach an inclined top surface of the valve, it is unclear if modifying Koichiro to have an inclined portion on the top surface would affect the contact-free arrangement of the clasp and attachment member. Such a modification may render Koichiro unsuitable for its intended purpose and affect operability of the valve given its inclined nature as shown in Figure 1. As such, it would not have been obvious to one of ordinary skill in the art to modify Koichiro to yield such an arrangement without improper hindsight reasoning. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Friday, February 4, 2022